Per Curiam,
The judgment recovered below by the use-plaintiff was for professional services rendered to the defendant by the legal plaintiff. That he had been employed as one of its counsel was not denied, and the sole question for the consideration of the jury was the value of his services. The *391single assignment of error is to the entire charge to the jury, the complaint being that it was inadequate and unfair. It is sufficient to say we have not been convinced that the complaint is well founded and calls for the submission to another jury of the simple question involved in the issue.
Judgment affirmed.